Citation Nr: 1038396	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  09-32 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include as due to asbestos exposure.

2.  Entitlement to service connection for a kidney disorder, to 
include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1948 to July 1950.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The 
Veteran's claim is under the jurisdiction of the RO in St. 
Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his lung disorder and kidney disorder 
are due to asbestos exposure during his service aboard the USS 
Albemarle.  Service personnel records have not been obtained but 
the Veteran's DD 214 and service treatment records confirm that 
he served aboard the USS Albemarle from at least November 1948 to 
October 1949.

There is no specific statutory guidance with regard to asbestos-
related claims, nor has the Secretary promulgated any regulations 
in regard to such claims.  However, VA has issued a circular on 
asbestos-related diseases.  The information and instructions from 
the DVB Circular have been included in the VA Adjudication 
Procedure Manual.  The United States Court of Appeals for 
Veterans Claims (Court) has held that VA must analyze an 
appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  Ennis v. Brown, 
4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993). 
 
The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between first 
exposure and development of disease.  It is noted that an 
asbestos-related disease can develop from brief exposure to 
asbestos or as a bystander. 
 
In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found 
that provisions in former paragraph 7.68 (predecessor to 
paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a 
presumption of exposure to asbestos.  Medical-nexus evidence is 
required in claims for asbestos related disease related to 
alleged asbestos exposure in service.  VA O.G.C. Prec. Op. No. 
04-00.

The evidence clearly establishes that the Veteran had active duty 
in the Navy from May 1948 to July 1950, including service aboard 
the USS Albemarle from at least November 1948 to October 1949.  
However, the RO has never requested asbestos exposure information 
or service personnel records.  As a result, there is no actual 
narrative from the service department confirming whether or not 
the Veteran's duties during service would have exposed him to 
asbestos.  Moreover, an adequate post-service employment history 
has not been obtained from the Veteran.  Therefore additional 
development with respect to the Veteran's asbestos exposure 
history is required.  VA's duty to assist is heightened when 
records are in the control of a government agency.  Gobber v. 
Derwinski, 2 Vet. App. 470 (1992). 

The Veteran has reported regular treatment at the Gainesville VA 
Medical Center (VAMC).  Regulations provide that efforts must be 
made to secure all private medical records and VA records that 
may exist related to the Veteran's claim.  38 U.S.C.A. § 
5103A(b)(3) requires that VA continue any attempts to get federal 
records "until the records are obtained unless it is reasonably 
certain that such records do not exist or that further efforts to 
obtain those records would be futile."  Current and complete 
records from the Gainesville VAMC should be obtained on remand.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain the Veteran's current and complete 
Gainesville VAMC treatment records.  Evidence 
of attempts to obtain these records should be 
associated with the claims file.  Do not 
associate duplicate records with the claims 
file.

2.  Obtain the Veteran's complete service 
personnel records.  Evidence of attempts to 
obtain these records should be associated 
with the claims file.  Do not associate 
duplicate records with the claims file.

3.  Contact the service department, or other 
appropriate authority.  Provide them with 
copies of all of the Veterans service 
personnel records and request that they 
verify whether the Veteran's duties during 
service would have exposed him to asbestos.

4.  Have the Veteran provide a complete post-
service employment history for the period of 
time from his separation from active duty in 
1950 until the present. 
 
5.  Schedule the Veteran for the appropriate 
VA examinations for pulmonary and renal 
disorders.  The report of examination should 
include a detailed account of all 
manifestations of lung and kidney disorders 
found to be present.  The entire claims 
folder and a copy of this remand must be made 
available to and reviewed by the examiner in 
conjunction with the examination.

Ensure that the examiner is informed of the 
Veteran's correct military history including 
the dates of active service, branch, and any 
asbestos exposure as determined by the above 
development.  All necessary tests should be 
conducted and the examiner should review the 
results of any testing prior to completion of 
the report.

Following the examination and a review of the 
claims file, the pulmonologist must opine 
whether it is at least as likely as not 
(i.e., is there a 50/50 chance) that any 
diagnosed respiratory disorder is 
attributable to the appellant's claimed in-
service exposure to asbestos or other 
chemical exposure.  A complete rationale for 
any opinion offered must be provided. 
 
Following the examination and a review of the 
claims file, the renal specialist must opine 
whether it is at least as likely as not 
(i.e., is there a 50/50 chance) that any 
diagnosed renal disorder is attributable to 
the appellant's claimed in-service exposure 
to asbestos or other chemical exposure.  A 
complete rationale for any opinion offered 
must be provided. 
 
The report of examination must include a 
complete rationale for all opinions expressed 
and must specifically discuss any evidence of 
record inconsistent with the conclusions 
reached.

6.  After completing the above action, the 
claim should be readjudicated.  If the claims 
remain denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



